Vista la moción para desestimar que antecede con la sola asis-tencia de la parte apelada, examinadas las certificaciones a la misma acompañadas y el escrito de oposición de los apelantes, no apare-ciendo claramente frívola la apelación interpuesta contra la senten-cia que dictó la Corte de Distrito de Humaeao el 21 de septiembre de 1939, y siendo preferible que se discutan y resuelvan en primera instancia en la corte de distrito las otras cuestiones envueltas (Báez v. Honoré, decidido en febrero 1, 1940, 56 D.P.R. 31, y Municipio de Aguas Buenas v. Esteban de la Fuente, resuelto en febrero 13, 1940, 56 D.P.R. 105), no ha lugar a la desestimación solicitada.
El Juez Asociado Sr. Wolf está conforme con la no desestimación.